                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

CARLOS BRITO, Individually,                         :   Case No.:
                                                    :
        Plaintiff,                                  :
v.                                                  :
                                                    :
                                                    :
 FONTAINEBLEAU FOOD, CORP., a Florida               :
 corporation, d/b/a SABOR TROPICAL                  :
 SUPERMARKET,                                       :
                                                    :
      Defendants.                                   :
_______________________________________ /

                     COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF


        Plaintiff, CARLOS BRITO (hereinafter “Plaintiff”), hereby sues the Defendant,

FONTAINEBLEAU FOOD, CORP., a Florida corporation, d/b/a SABOR TROPICAL

SUPERMARKET, (“SABOR TROPICAL SUPERMARKET”), for injunctive relief, attorneys’

fees, litigation expenses and costs, for failing to make its facilities accessible to Americans with

disabilities in violation of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and alleges as follows:

                                   JURISDICTION& VENUE

        1.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

        2.   Plaintiff’s claim is authorized by Title 42 U.S.C. §§ 12181, 28 U.S.C. §§ 2201 and

2202.

        3.   This Court has pendant jurisdiction over any and all potential State law claims

pursuant to Title 28 U.S.C. § 1367(a).
                                                                    Complaint for Injunctive Relief
                                                                                      Page 2 of 12


        4.   All of the actions or omissions complained of herein have taken place within the

jurisdiction of the United States District Court for Southern District of Florida and the subject

facilities are located in Miami-Dade County, Florida. 28 U.S.C. § 1391.

                                             PARTIES

        5.   Plaintiff, CARLOS BRITO, is a resident of the State of Florida, sui juris, and is an

individual with disabilities as defined by the ADA.

        6.   Plaintiff requires a wheelchair to ambulate and is limited in one or more of life’s

major activities, including but not limited to walking, standing, grabbing, and grasping.

        7.   Defendant, SABOR TROPICAL SUPERMARKET, a Florida Limited Liability

Company, is authorized to, and does, transact business in the State of Florida.

        8.   Upon information and belief, SABOR TROPICAL SUPERMARKET, is located at

10692 Fontainebleau Blvd., Miami, Florida 33172, (“commercial facility”, or “facility”).

        9.   Defendant, SABOR TROPICAL SUPERMARKET, is a registered for profit

Corporation that is authorized to, and does, transact business in the State of Florida.

        10. Upon information and belief, SABOR TROPICAL SUPERMARKET, is the owner

and/or lessor and/or operator of a supermarket located at the Facility.

        11. Plaintiff plans to return to the subject commercial facility but has encountered

barriers violating the ADA, and its corresponding sections of the American With Disabilities Act

Accessibility Guidelines (hereinafter “ADAAG”).

                                       GENERAL FACTS

        12. On February 6, 2019, Plaintiff, a wheelchair user who has limited use of his hands,

visited the Facility.
                                                                       Complaint for Injunctive Relief
                                                                                         Page 3 of 12


        13. Plaintiff has a personal desire to have access to places of public accommodations in

order to enjoy the full and equal enjoyment of the facilities as that of an able-bodied person.

Plaintiff as an ADA tester accomplishes this goal by visiting the location, engaging all of the

illegal barriers to access, or at least those he is able to access. Plaintiff intends to visit the subject

place of public accommodation to verify their compliance or non-compliance with the ADA.

        14. Defendant, SABOR TROPICAL SUPERMARKET, is the owner and operator of the

the subject place of public accommodation known as Sabor Tropical supermarket.

        15. Defendant, SABOR TROPICAL SUPERMARKET, operates a supermarket located at

the commercial facility, which is a place of public accommodation as defined by the ADA.

        16. Plaintiff was not able to, and still cannot, access significant portions within the

supermarket, or avail himself of the various goods and services Defendant otherwise offers to

able-bodied individuals.

        17. At the supermarket, the Plaintiff, encountered or has knowledge of the following

barriers:

                             ACCESS TO GOODS AND SERVICES

            a. There are drinking fountains that don’t provide access to those
            who have difficulty bending or stooping. Violation: There are
            drinking fountains that are in violation of Section 4.1.3(10) of the
            ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards,
            whose resolution is readily achievable.

            b. There is seating provided at the facility that does not comply
            with the standards prescribed in Section 4.32 of the ADAAG and
            Sections 226 & 902 of the 2010 ADA Standards, whose resolution is
            readily achievable.
                                    PUBLIC RESTROOMS

            c. The plaintiff could not enter the restroom without assistance, as
            the required maneuvering clearance is not provided. Violation: The
            restroom door does not provide the required latch side clearance
                                                        Complaint for Injunctive Relief
                                                                          Page 4 of 12


violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the
2010 ADA Standards, whose resolution is readily achievable.

d. The plaintiff was exposed to a cutting/burning hazard because
the lavatory pipes are not wrapped. Violation: The lavatory pipes are
not fully wrapped or maintained violating Section 4.19.4 of the
ADAAG and Section 606.5 of the 2010 ADA Standards, whose
resolution is readily achievable.

e. The plaintiff could not transfer to the toilet without assistance, as
a trashcan obstructed the clear floor space. Violation: The required
clear floor space is not provided next to the toilet, violating Section
4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the
2010 ADA Standards, whose resolution is readily achievable.

f. The plaintiff had difficulty using the toilet paper due to the roll
not being located within a dispenser. Violation: Elements in the
restroom are not readily accessible and usable by persons with
disabilities, violating 28 CFR 36.211, whose resolution is readily
achievable.

g. The plaintiff could not transfer to the toilet without assistance, as
the side grab bar is not the required length. Violation: The grab bars
do not comply with the requirements prescribed in Section 4.16.4
and Figure 29 of the ADAAG and Sections 604.5.1 of the 2010
ADA Standards, whose resolution is readily achievable.

h. The plaintiff had difficulty using the toilet without assistance, as
it is not mounted at the required distance from the side wall.
Violation: The water closet is mounted at a non-compliant distance
from the side wall, violating Section 4.16.2 and Figure 28 of the
ADAAG and Section 604.2 of the 2010 ADA Standards, whose
resolution is readily achievable.

i. The plaintiff could not transfer to the toilet without assistance, as
objects are mounted less than 12” above a grab bar obstructing its
use. Violation: The grab bars in the accessible toilet compartment do
not comply with the requirements prescribed in Sections 4.17.6 and
4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards,
whose resolution is readily achievable.

       FAILURE TO MAINTAIN ACCESSIBLE FEATURES

j. The Defendant, SABOR TROPICAL SUPERMARKET, engages
in a policy and/or procedure of failing to maintain in operable working
                                                                      Complaint for Injunctive Relief
                                                                                        Page 5 of 12


             conditions those features of the interior spaces of the supermarket, and
             restroom, as identified in paragraph 17 (a)-(i), in violation of 28
             C.F.R. § 36.211.

          18. Defendant, SABOR TROPICAL SUPERMARKET, is engaging in policy, practice, or

procedure of not training its staff, employees, workers, or other responsible individual to properly

load the toilet roll dispenser with toilet paper so as not to create, cause, or be an obstruction to an

individual with a disability, in violation of 28 C.F.R. § 36.302.

          19. Defendant, SABOR TROPICAL SUPERMARKET, is engaging in policy, practice,

or procedure of not training its staff, employees, workers, or other responsible individual to

properly place the trashcan within the restroom in a location so as not to create, cause, or be an

obstruction to an individual with a disability, in violation of 28 C.F.R. § 36.302.

          20. Due to the architectural barriers encountered, all areas of the premises were not

experienced by Plaintiff. Therefore, the above lists of ADA violations are not to be considered

all-inclusive. A complete list of violations at the commercial facility and the place of public

accommodation, and the remedial measures necessary to remove same, will require an on-site

inspection by Plaintiff’s representatives.1

          21. Correcting each of the barriers in paragraph 17, (a) through (j) are readily achievable.

          22. Correcting the polices, practices, or procedures in paragraph 18, is readily

achievable, and will not fundamentally alter the nature of goods, services, facilities, privileges,

advantages, or accommodations offered to the public.




1
    Rule 34 of the Federal Rules of Civil Procedure.
                                                                      Complaint for Injunctive Relief
                                                                                        Page 6 of 12


          23. Correcting the polices, practices, or procedures in paragraph 19, is readily

achievable, and will not fundamentally alter the nature of goods, services, facilities, privileges,

advantages, or accommodations offered to the public.

          24. Plaintiff intends to revisit the subject commercial facility and the place of public

accommodation as identified herein.

          25. The barriers prevent and deter Plaintiff from returning to the subject commercial

facility and the places of public accommodation to enjoy the goods and services available to the

public.

          26. Plaintiff has been denied access to, and has been denied the benefits of, services,

programs and activities of the the place of public accommodation, and has otherwise been

discriminated against and damaged because of Defendant’s existing ADA violations, including,

but not limited to, those set forth herein.

          27. The violations present at the subject place of public accommodation violate the ADA

and infringe on Plaintiff’s right to travel free of discrimination. Plaintiff desires to, and would

patronize at the subject commercial facility and the place of public accommodation in the

foreseeable future if the Defendant remedies the illegal barriers and make the place of public

accommodation accessible.

                                      COUNT I
                          AMERICANS WITH DISABILITIES (“ADA”)
                            ACTION FOR INJUNCTIVE RELIEF

          28. This action arises pursuant to Title 42 U.S.C. § 12181, et seq. (“Americans with

Disabilities Act”).

          29. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 27 of

this Complaint as if fully stated herein.
                                                                      Complaint for Injunctive Relief
                                                                                        Page 7 of 12


        30. At all times relevant to this action, the ADA, 42 U.S.C. § 12101, et seq., was in full

force and effect and applies to Defendant’s conduct or omissions thereof.

        31. At all times relevant to this action, the United States Department of Justice

regulations implementing Title III of the ADA, 28 C.F.R Part 36, were in full force and effect

and applied to the Defendant’s conduct.

        32. The objective of the ADA is to eliminate discrimination against individual with

disabilities. Section 302(a) of the ADA, 42 U.S.C. § 12182(a), prohibits discrimination “on the

basis of disability in the full and equal of goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases (or

leases to), or operates a place of public accommodation.”

        33. Section 302(b) (2) (A) (iii) of the ADA, 42 U.S.C. § 12182(b) (2) (A) (iii), provides

that discrimination that discrimination under the ADA further includes “the failure to take such

steps as may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the

absence of auxiliary aids and services” as defined under § 12102 of the ADA.

        34. 28 CFR § 36.211 requires accessible elements to be maintained in accordance with

the 2010 Americans with Disabilities Act Accessibility Standards.

        35. It is therefore necessary to implement and adhere to a policy and procedure whereby

all accessible features are properly maintained, kept in proper location, working order and

remain compliant.

        36. At all times relevant to this action, Plaintiff is a qualified individual with a disability

within the meaning of Title III of the ADA, 42 U.S.C. § 12102.
                                                                   Complaint for Injunctive Relief
                                                                                     Page 8 of 12


       37. At all times relevant to this action, the commercial facility and the supermarket are

places of public accommodation within the meaning of Title III of the ADA, 42 U.S.C. § 12181

and 28 CFR § 36.104.

       38. Defendant, SABOR TROPICAL SUPERMARKET, who owns supermarket is

required to comply with the ADA. See 28 CFR § 36.201.

       39. Plaintiff has encountered and/or has knowledge of the architectural barriers at the

supermarket, which deny him the full and equal enjoyment of the facilities as able-bodied

persons.

       40. Defendant deprived Plaintiff the equal opportunity to freely travel without fear of

being subjected to discrimination by maintaining a public accommodation with ADA violations

and failing to remove such barriers existing therein, and implement policies and procedures.

       41. Defendant has discriminated against the Plaintiff by denying him access to, and full

and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the premises, as prohibited by 42 U.S.C. § 12182 et seq., and by failing to

remove architectural barriers as required by the ADA.

       42. Defendant, through the actions outlined above, has denied Plaintiff the opportunity to

participate or benefit from the services, facilities, and accommodations provided by Defendants.

42 U.S.C. §12182; 28 C.F.R. § 36.202.

       43. Defendant’s violations of the ADA mentioned above directly cause Plaintiff to

sustain past and continuing physical and emotional injuries. Plaintiff has suffered, is suffering,

and will continue to suffer irreparable injury because of Defendant’s pattern and practice of

discrimination.
                                                                     Complaint for Injunctive Relief
                                                                                       Page 9 of 12


        44. Immediate and irreparable injury, loss or damage will result to Plaintiff, and the

existing loss and damage will be aggravated, if the Defendant is not enjoined to comply with the

ADA. Plaintiff will continue to suffer such discrimination, injury, and damage and will be

deterred from returning to the premises without the relief provided by the ADA as requested

herein. Plaintiff has no adequate remedy at law without the entry of an injunction enjoining

Defendant from discriminatory barriers, policies, and practices in violation of the ADA.

        45. Plaintiff has suffered, is suffering, and continues to suffer, frustration and

humiliation because of the discriminatory conditions present at Defendant’s place of public

accommodation.

        46. Defendant has caused Plaintiff to suffer a sense of isolation and segregation and

deprive Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges and/or

accommodations available to the able-bodied public by continuing to operate its supermarket

with discriminatory conditions, polices and procedures in violation of the ADA.

        47. Plaintiff wishes to re-visit the subject commercial facility and the place of public

accommodation to avail himself of the services, programs and/or activities available at the

building/property, but also to assure himself that the supermarket is compliance with the ADA so

that he and others similarly situated will have full and equal enjoyment of the property without

fear of discrimination, dignitary harm and threats to their safety, once the architectural barriers to

access have been removed and reasonable changes in policy implemented, and it is absolutely

clear that the discriminatory behavior and policies alleged herein cannot reasonably be expected

to recur.

        48. Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that
                                                                    Complaint for Injunctive Relief
                                                                                     Page 10 of 12


have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

alteration to Defendants’ places of public accommodation since January 26, 1992, then the

Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

facilities are readily accessible to and usable by individuals with disabilities, including

individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants facilities is one

which was designed and constructed for first occupancy subsequent to January 26, 1993, as

defined in 28 CFR 36.401, then the Defendants facilities must be readily accessible to and

useable by individuals with disabilities as defined by the ADA.

       49. Notice to Defendant, SABOR TROPICAL SUPERMARKET, is not required as a

result of the Defendant’s failure to cure the violations by January 26, 1992 (or January 26, 1993,

if Defendant has 10 or fewer employees and gross receipts of $50,000.00 or less).

       50. All other conditions precedent have been met by Plaintiff or waived by the

Defendant.

       51. The Plaintiff demands a non-jury trial on all issues to be tried herein.

       52. Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action, and has agreed to pay his counsel reasonable attorneys’ fees, including

costs and expenses incurred in this action. Plaintiff is entitled to recover those attorneys’ fees,

costs and litigation expenses from the Defendant.

       53. Pursuant to 42 U.S.C. § 12188, this Court is provided authority to grant Plaintiff’s

injunctive relief including an order to alter the subject facilities to make them readily accessible

to, and useable by, individuals with disabilities to the extent required by the ADA, and/or closing

the subject facilities until the requisite modifications are complete.

      WHEREFORE, Plaintiff respectfully requests:
                                                                    Complaint for Injunctive Relief
                                                                                     Page 11 of 12


       A.       The Court issue a Declaratory Judgment that determines that the Defendant at the

commencement of the subject lawsuit is in violation of Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq;

       B.       Injunctive relief against the Defendant, FONTAINEBLEAU FOOD, CORP., a

Florida corporation, d/b/a SABOR TROPICAL SUPERMARKET, including an Order to make all

readily achievable alterations to the facility; or to make such facility readily accessible to and

usable by individuals with disabilities to the extent required by the ADA; and to require the

Defendants to make reasonable modifications in policies, practices or procedures, when such

modifications are necessary to afford all offered goods, services, facilities, privileges, advantages

or accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated

or otherwise treated differently than other individuals because of the absences of auxiliary aids

and services;

       C.       Award Plaintiff his reasonable attorney fees, costs and litigation expenses

incurred in this action pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505;

       D.       Any such other and further relief as this Court may deem proper and just under

the circumstances and allowable under Title III of the American with Disabilities Act.

Dated: February 26, 2020                       Respectfully submitted,

                                               By:/S/ Camilo F. Ortega
                                               Camilo F. Ortega, Esq.,
                                               Florida Bar No.: 0075387
                                               ORTEGA LAW GROUP, P.A.,
                                               REGENCY SQUARE
                                               2440 SE FEDERAL HIGHWAY
                                               SUITE M
                                               STUART, FLORIDA 34994
                                               Ph: (786) 452-9709
                  Complaint for Injunctive Relief
                                   Page 12 of 12


Fax: (772) 617-6201
E-Mail: camilo@ortegalawgroup.com
Service by E-Mail:
attorneyservice@ortegalawgroup.com
